162 S.W.3d 476 (2005)
STATE of Missouri, Respondent,
v.
Michael HANCOCK, Appellant.
No. SC 85948.
Supreme Court of Missouri, En Banc.
April 26, 2005.
Rehearing Denied May 31, 2005.
Jeffrey S. Eastman, Gladstone, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Richard A. Starnes, Asst. Atty. Gen., Jefferson City, MO, for Respondent.
PER CURIAM.
Michael Hancock appeals from his felony conviction for driving while intoxicated and his sentence as a persistent offender based on two prior driving while intoxicated convictions. Hancock argues that charging him with a felony based partly on a prior municipal driving while intoxicated conviction violates the Equal Protection clauses of the United States and Missouri Constitutions.[1] This Court has jurisdiction. Mo. Const. art. V, section 3.
*477 Hancock's contentions are resolved in State of Missouri v. Jeremy Pike, 162 S.W.3d 464, 2005 WL 949692 (Mo. banc 2005) (No. SC86083, decided April 26, 2005). For the reasons stated in that opinion, the judgment is affirmed.
All concur.
NOTES
[1]  U.S. Const. amends. V and XIV; Mo. Const. art. I, sec. 2.